ARTICLES OF AMENDMENT OF PRINCIPAL FUNDS, INC. Principal Funds, Inc., a Maryland Corporation having its principal office in this state in Baltimore, Maryland (hereinafter called the Corporation), hereby certifies to the State Department of Assessments and Taxation of Maryland, that: FIRST: On June 8, 2009, the Board of Directors, acting in accordance with Section 2-602 of Maryland General Corporation Law, approved amendments to the Corporation’s Charter for the purpose of changing the name of the following Series of the Corporation as follows: Current Name New Name Mortgage Securities Fund Government & High Quality Bond Fund SECOND: The Charter Amendment was approved by a majority of the entire Board of Directors and is limited to changes expressly authorized by Section 2-605 of Maryland General Corporation Law. THIRD: The Charter Amendment shall be effective on September 30, 2009. FOURTH: The Charter Amendment is as follows: (1) Article V shall be stricken in its entirety and replaced by the following: ARTICLE V Capital Stock Allocation Authorized Shares: The total number of shares of stock which the Corporation shall have authority to issue is fifty-nine billion eight hundred ninety million (59,890,000,000) shares of stock of which six hundred ninety-five million (695,000,000) shares shall be allocated to the Ultra Short Bond Fund series and shall have a par value of $.10 per share and shall be allocated among the classes of the Ultra Short Bond Fund series as otherwise provided herein, and the remaining shares shall be allocated as otherwise provided herein and shall have a par value of $.01 per share. The aggregate par value of the shares allocated to the Ultra Short Bond Fund series is sixty-nine million five hundred thousand dollars ($69,500,000), of the remaining shares is five hundred ninety-one million nine hundred fifty thousand dollars ($591,950,000) and of all the authorized shares is six hundred sixty-one million four hundred fifty thousand dollars ($661,450,000).
